
	
		II
		111th CONGRESS
		2d Session
		S. 3575
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2010
			Mr. Durbin (for himself,
			 Mr. Sessions, Mr. Dodd, Mr. Brown of
			 Ohio, Mr. Vitter, and
			 Mr. Alexander) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend and reauthorize the controlled substance
		  monitoring program under section 399O of the Public Health Service Act and to
		  authorize the Secretary of Veterans Affairs to share information about the use
		  of controlled substances by veterans with State prescription monitoring
		  programs to prevent misuse and diversion of prescription medicines.
		  
	
	
		1.Short
			 titleThis Act may be cited as
			 the National All Schedules
			 Prescription Electronic Reporting Reauthorization Act of
			 2010.
		2.Amendment to
			 purposeParagraph (1) of
			 section 2 of the National All Schedules Prescription Electronic Reporting Act
			 of 2005 (Public Law 109–60) is amended to read as follows:
			
				(1)foster the establishment of
				State-administered controlled substance monitoring systems in order to ensure
				that—
					(A)health care
				providers have access to the accurate, timely prescription history information
				that they may use as a tool for the early identification of patients at risk
				for addiction in order to initiate appropriate medical interventions and avert
				the tragic personal, family, and community consequences of untreated addiction;
				and
					(B)appropriate law enforcement, regulatory,
				and State professional licensing authorities have access to prescription
				history information for the purposes of investigating drug diversion and
				prescribing and dispensing practices of errant prescribers or pharmacists;
				and
					.
		3.Amendments to
			 controlled substance monitoring programSection 399O of the Public Health Service
			 Act (42 U.S.C. 280g–3) is amended—
			(1)in subsection
			 (a)(1)—
				(A)in subparagraph
			 (A), by striking or;
				(B)in subparagraph
			 (B), by striking the period at the end and inserting ; or;
			 and
				(C)by adding at the
			 end the following:
					
						(C)to maintain and operate an existing State
				controlled substance monitoring
				program.
						;
				(2)by amending
			 subsection (b) to read as follows:
				
					(b)Minimum
				requirementsThe Secretary shall maintain and, as appropriate,
				supplement or revise (after publishing proposed additions and revisions in the
				Federal Register and receiving public comments thereon) minimum requirements
				for criteria to be used by States for purposes of clauses (ii), (v), (vi), and
				(vii) of subsection
				(c)(1)(A).
					;
			(3)in subsection
			 (c)—
				(A)in paragraph
			 (1)(B)—
					(i)in
			 the matter preceding clause (i), by striking (a)(1)(B) and
			 inserting (a)(1)(B) or (a)(1)(C);
					(ii)in
			 clause (i), by striking program to be improved and inserting
			 program to be improved or maintained; and
					(iii)in
			 clause (iv), by striking public health and inserting
			 public health or public safety;
					(B)in paragraph
			 (3)—
					(i)by
			 striking If a State that submits and inserting the
			 following:
						
							(A)In
				generalIf a State that
				submits
							;
					(ii)by
			 inserting before the period at the end and include timelines for full
			 implementation of such interoperability; and
					(iii)by
			 adding at the end the following:
						
							(B)Monitoring of
				effortsThe Secretary shall
				monitor State efforts to achieve interoperability, as described in subparagraph
				(A).
							;
					(C)in paragraph
			 (5)—
					(i)by
			 striking implement or improve and inserting establish,
			 improve, or maintain; and
					(ii)by
			 adding at the end the following: The Secretary shall redistribute any
			 funds that are so returned among the remaining grantees under this section in
			 accordance with the formula described in subsection (a)(2)(B).;
					(4)in the matter
			 preceding paragraph (1) in subsection (d), by striking In implementing
			 or improving all that follows through with the
			 following: and inserting In establishing, improving, or
			 maintaining a controlled substance monitoring program under this section, a
			 State shall comply, or with respect to a State that applies for a grant under
			 subsection (a)(1)(B) or (C) submit to the Secretary for approval a statement of
			 why such compliance is not feasible and a plan for bringing the State into
			 compliance, with the following:;
			(5)in subsections
			 (e), (f)(1), and (g), by striking implementing or improving each
			 place it appears and inserting establishing, improving, or
			 maintaining;
			(6)in subsection
			 (f)—
				(A)in paragraph
			 (1)(B) by striking misuse of a schedule II, III, or IV substance
			 and inserting misuse of a controlled substance included in schedule II,
			 III, or IV of section 202(c) of the Controlled Substance Act;
			 and
				(B)add at the end the
			 following:
					
						(3)Evaluation and
				reportingSubject to subsection (g), a State receiving a grant
				under subsection (a) shall provide the Secretary with aggregate data and other
				information determined by the Secretary to be necessary to enable the
				Secretary—
							(A)to evaluate the
				success of the State’s program in achieving its purposes; or
							(B)to prepare and
				submit the report to Congress required by subsection (k)(2).
							(4)Research by
				other entitiesA department, program, or administration receiving
				nonidentifiable information under paragraph (1)(D) may make such information
				available to other entities for research
				purposes.
						;
				(7)by redesignating
			 subsections (h) through (n) as subsections (i) through (o),
			 respectively;
			(8)in subsections
			 (c)(1)(A)(iv) and (d)(4), by striking subsection (h) each place
			 it appears and inserting subsection (i);
			(9)by inserting after
			 subsection (g) the following:
				
					(h)Education and
				access to the monitoring systemA State receiving a grant under
				subsection (a) shall take steps to—
						(1)facilitate
				prescriber use of the State’s controlled substance monitoring system;
				and
						(2)educate
				prescribers on the benefits of the system both to them and
				society.
						;
			(10)in subsection
			 (m)(1), as redesignated, by striking establishment, implementation, or
			 improvement and inserting establishment, improvement, or
			 maintenance;
			(11)in subsection
			 (n)(8), as redesignated, by striking and the District of
			 Columbia and inserting , the District of Columbia, and any
			 commonwealth or territory of the United States; and
			(12)by amending
			 subsection (o), as redesignated, to read as follows:
				
					(o)Authorization of
				appropriationTo carry out this section, there are authorized to
				be appropriated $15,000,000 for fiscal year 2011 and $10,000,000 for each of
				fiscal years 2012 through
				2015.
					.
			4.Amendments to title
			 38
			(a)Exception with
			 respect to confidential nature of claimsSection 5701 of title
			 38, United States Code, is amended by adding at the end the following new
			 subsection:
				
					(l)Under regulations
				the Secretary shall prescribe, the Secretary may disclose information about a
				veteran or the dependant of a veteran to a State controlled substance
				monitoring program, including a program approved by the Secretary of Health and
				Human Services under section 399O of the Public Health Service Act (42 U.S.C.
				280g–3), to the extent necessary to prevent misuse and diversion of
				prescription
				medicines.
					.
			(b)Exception with
			 respect to confidentiality of certain medical recordsSection
			 7332(b)(2) of such title is amended by adding at the end the following new
			 subparagraph:
				
					(G)To a State controlled substance
				monitoring program, including a program approved by the Secretary of Health and
				Human Services under section 399O of the Public Health Service Act (42 U.S.C.
				280g–3), to the extent necessary to prevent misuse and diversion of
				prescription
				medicines.
					.
			(c)Report
				(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall submit to Congress a
			 report on the participation of the Department of Veterans Affairs in State
			 controlled substance monitoring programs, including programs approved by the
			 Secretary of Health and Human Services under section 399O of the Public Health
			 Service Act (42 U.S.C. 280g–3).
				(2)ElementsThe
			 report required by paragraph (1) shall include the following:
					(A)A summary of the
			 activities of the Department of Veterans Affairs relating to programs described
			 in paragraph (1).
					(B)A list of the
			 programs described in paragraph (1) in which the Department is
			 participating.
					(C)A description of
			 how the Secretary determines which programs described in paragraph (1) in which
			 to participate.
					(D)The status of the
			 regulations, if any, prescribed by the Secretary under section 5701(l) of title
			 38, United States Code, as added by subsection (a) of this section.
					
